Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak in view of RADHAKRISHNAN et al, for the reasons of record.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak in view of RADHAKRISHNAN et al as applied to claim 1 above, further in view of Kratz et al, even further in view of Goodwin, for the reasons of record.
Claims 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak in view of RADHAKRISHNAN et al as applied to claim 1 above, and further in view of Le, for the reasons of record.
The Declaration by Daniel Madigan filed on November 11, 2022 has been considered, but is not convincing of error in the rejection.  Declarant states that RADHAKRISHNAN et al teach a biostimulant and not a fertilizer. However applicant has not explained why the inclusion of macronutrients and micronutrients in the seaweed extracts disclosed in Paragraph [0010] would not provide a fertilizing effect.  In any event, Krysiak discloses in Paragraph [0080] that one of skill would know what quality, quantity and form of macronutrients and micronutrients to include in the Iron Supplement System in order to improve the ability of iron uptake by the plants and achieve other desired benefits offered by inclusion of the Macronutrients and Micronutrients. Accordingly it would be obvious to include the seaweed extracts of RADHAKRISHNAN et al in the composition of Krysiak, since RADHAKRISHNAN et al teach in Paragraph [0004] that plant biostimulanrts have the ability to increase plant growth rates, increase stress tolerance, increase photosynthetic rate and increase disease tolerance, which would be beneficial attributes in the composition of Krysiak. Krysiak further discloses that nitrogen is one of the main chemical elements required for plant growth and reproduction, and RADHAKRISHNAN et al teach in Paragraph [0010] that seaweed extracts are a rich source of iron. It would be obvious from such teachings of Krysiak and RADHAKRISHNAN et al to include seaweed extracts as a source of iron in the composition of Krysiak. There is no evidence on record of unexpected results which would emanate from the use of seaweed extracts as a source of iron in the composition of Krysiak, as opposed to other sources of iron. Declarant states that the claims of the present invention recite a fertilizer and not a biostimulant. However Declarant has not provided any technical reasoning as to why the seaweed extracts recited in the claims would not provide a biostimulating effect, in view of the teachings in Paragraph [0010] of RADHAKRISHNAN et al. Declarant states that the use of seaweed is not obvious from Krysiak in view of RADHAKRISHNAN et al. However this is merely an opinion of Declarant, and does not constitute technical reasoning as to why it would not be obvious to include the seaweed extracts of RADHAKRISHNAN et al in the composition of Krysiak. Declarant states that Krysiak alone or in combination with RADHAKRISHNAN et al does not teach the amount of nitrogen recited in applicant’s claim 4. However Krysiak teaches in Paragraph [0080] that one of skill would know what quantity of micronutrients  to include in the system. Declarant states that Le teaches  using large proportions of humic acid, whereas the present invention uses a much lower percent of humic acid to accomplish chelating iron. However claims 16-18 do not recite an amount of humic acid. Regarding claim 10, Krysiak suggests in Paragraph [0022] that the iron supplement system can comprise about 45% magnetite and about 45% gypsum, which would suggest that the amount of humic acid could be about 10%. Declarant states that it is not a simple process to make an oil emulsion of PAM. However one would appreciate from Paragraph [0082] of Kratz et al that a mixture of WSPAM and oil would be suitable for spraying onto the agglomerates of Krysiak. Declarant states that Goodwin does not teach bulk blending with polymer coated urea. However one would appreciate from Paragraphs [0084] and [0085] of Goodwin that polymer coated urea would be useful as the urea to be blended with the agglomerates of Krysiak, and Krysiak discloses in Paragraph [0079] that a quick release source of nitrogen for quick green-up should be included.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736